          Case 2:19-bk-52861        Doc 52 Filed 05/27/20 Entered 05/27/20 08:21:41                    Desc
                                   Ntc/Status of Case - Other Page 1 of 1
Form a0ncloth
(Rev. 10/13)

                                         United States Bankruptcy Court
                                            Southern District of Ohio
                                              170 North High Street
                                           Columbus, OH 43215−2414


In      Jose R. Villavicencio                             Case No.: 2:19−bk−52861
Re:
                Debtor(s)                                 Chapter: 7
SSN/TAX ID:
     xxx−xx−8375                                          Judge: John E. Hoffman Jr.



                                        Notice to Debtor of Status of Case

The above captioned case is deficient as follows:


      Pending Motion(s) / Application(s): Doc [51] Motion to Extend Time; Filed 01/30/2020.

      Other:


Please correct any deficiency within twenty−one (21) days from the date of this notice; otherwise this case may
proceed to closing and/or may not be discharged.




Dated: May 27, 2020

                                                          FOR THE COURT:
                                                          Richard B. Jones
                                                          Clerk, U.S. Bankruptcy Court
